DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art discloses most of the limitations of the claims, but fails to show: 
Regarding claims 1-4 and 6-8, the prior art (e.g. US Patent Application Publication No. 2005/0105184 to Ma et al.) does not disclose at least integrating multiple thermistors with the coated silicon wafer, wherein the thermistors are configured to monitor the temperature of the coated silicon wafer and the electrical signal is modified based on the temperature of the coated silicon wafer, along with the other limitations of the claim.  
Regarding claims 21-30, the prior art (e.g. Ma et al.) does not disclose at least dividing the coated silicon wafer into the plurality of silicon wafer dies is such that each silicon wafer die includes a ring heater, a thermistor, and a thermal contact pad, along with the other limitations of the claim.  
Regarding claims 31-36, the prior art (e.g. Ma et al.) does not disclose at least prior to covering a surface of the silicon wafer with an optical coating and after thinning the silicon wafer, measuring the silicon wafer to ensure parallelism of the surface, along with the other limitations of the claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738